DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyvinylidene fluoride (PVdF) and the second composite electrolyte layer ceramic material is a phosphate ceramic material, classified in H01M 4/5825 (Oxygenated metallic salts or polyanionic structures, e.g. phosphates).
II. Claim 2, drawn to a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyvinylidene fluoride (PVdF) and the second composite electrolyte layer ceramic material is an oxide ceramic material, classified in H01M 4/485 (of mixed oxides or hydroxides for inserting or intercalating light metals, e.g. LiTi2O4).
III. Claim 3, drawn to a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyacrylonitrile (PAN) and the second composite electrolyte layer ceramic material is a sulfide ceramic material classified in H01M 4/5815 (Sulfides).

I, II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed [ 4 ].  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The inventions are independent or distinct, each from the other because:
Inventions (I) a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyvinylidene fluoride (PVdF) and the second composite electrolyte layer ceramic material is a phosphate ceramic material (Claim 1), (II) a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyvinylidene fluoride (PVdF) and the second composite electrolyte layer ceramic material is an oxide ceramic material (Claim 2) and (III) a multi-layer structured composite electrolyte for a secondary battery, wherein the first and second composite electrolyte layer polymer is polyacrylonitrile (PAN) and the second composite electrolyte layer ceramic material is a sulfide ceramic material (Claim 3) are directed to a multi-layer structured composite electrolyte for a secondary battery. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design wherein the polymer for the first and second composite electrolyte 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art in view of their different classification; and
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species:

If Group I is elected, please select one of the species below:
Species 1A: Claim 4 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is LAGP (Li1+x AlxGe2-x(PO4)3) (0 < x <2), which corresponds to claim 7.
Species 1B: Claim 4- first composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12) and second composite electrolyte layer ceramic is LAGP (Li1+x AlxGe2-x(PO4)3) (0 < x <2), which corresponds to claim 8.
Species 1C: Claim 4- first composite electrolyte layer ceramic is Li2S-P-5S5 and second composite electrolyte layer ceramic is LAGP (Li1+x AlxGe2-x(PO4)3) (0 < x <2), which corresponds to claim 9.

If Group II is elected ,please select one of the species below:
Species 2A: Claim 5 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is Al2O3.
Species 2B: Claim 5 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is β-Al2O3, which corresponds to claim 10.
Species 2C: Claim 5 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12), which corresponds to claims 11 and 14.
Species 2D: Claim 5 – first composite electrolyte layer ceramic is LLTO ((La,Li)TiO3) and second composite electrolyte layer ceramic is Al2O3.
Species 2E: Claim 5 – first composite electrolyte layer ceramic is LLTO ((La,Li)TiO3) and second composite electrolyte layer ceramic is β-Al2O3, which corresponds to claim 12.
Species 2F: Claim 5 – first composite electrolyte layer ceramic is LLTO ((La,Li)TiO3) and second composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12).
Species 2G: Claim 5 – first composite electrolyte layer ceramic is Li2S-P-2S5 and second composite electrolyte layer ceramic is Al2O3.
Species 2H: Claim 5 – first composite electrolyte layer ceramic is Li2S-P-2S5 and second composite electrolyte layer ceramic is β-Al2O3, which corresponds to claim 13.
Species 2I: Claim 5 – first composite electrolyte layer ceramic is Li2S-P-2S5 and second composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12).

If Group III is elected, please select one of the species below:
Species 3A: Claim 6 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is LGPS (Li3.25Ge0.25P0.75S4), which corresponds to claim 15.
Species 3B: Claim 6 – first composite electrolyte layer ceramic is LTAP (Li1+xTi2-xAlX(PO4)3) (0<x<2) and second composite electrolyte layer ceramic is Li2O-SiO2, which corresponds to claim 18.
Species 3C: Claim 6 – first composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12) and second composite electrolyte layer ceramic is LGPS (Li3.25Ge0.25P0.75S4).
Species 3D: Claim 6 – first composite electrolyte layer ceramic is LLZO (Li7La3Zr2O12) and second composite electrolyte layer ceramic is Li2O-SiO2, which corresponds to claim 16.
Species 3E: Claim 6 – first composite electrolyte layer ceramic is Li2S-P2S5 and second composite electrolyte layer ceramic is LGPS (Li3.25Ge0.25P0.75S4), which corresponds to claim 17.
Species 3F: Claim 6 – first composite electrolyte layer ceramic is Li2S-P2S5 and second composite electrolyte layer ceramic is Li2O-SiO2.

The species are independent or distinct because they have different combinations of the first and second ceramic material for the respective composite electrolyte layer. Each Group (as discussed above, Groups I, II, and III) has multiple species wherein the combinations for each first composite electrolyte layer ceramic is different than each second composite electrolyte layer making all of the groups and species independent and distinct from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 3 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and 
⦁ the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Seung Ho Lee on 08/02/2021 to request an oral election to the above restriction and election requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571) 272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723